             Case 2:18-cv-00573-JCC Document 121 Filed 10/23/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JEFF OLBERG, et al.,                               CASE NO. C18-0573-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    ALLSTATE INSURANCE COMPANY, et al.,

13                          Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the case
18   schedule (Dkt. No. 120). Finding good cause, the Court GRANTS the order.
19      The case schedule is continued as follows:
20      Defendants’ Response to Plaintiff’s Third January 19, 2021
21      Amended Complaint to be filed by

22      Depositions of Plaintiffs’ class             February 1, 2021
        certification experts to be completed by
23
        Defendants’ Response to Plaintiffs’          March 15, 2021
24      Motion for Class Certification and expert
        disclosures to be filed by
25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
              Case 2:18-cv-00573-JCC Document 121 Filed 10/23/20 Page 2 of 2




        Depositions of Defendants’ class            May 7, 2021
 1
        certification experts to be completed by
 2
        Plaintiffs’ Reply to Defendants’            May 7, 2021
 3      Response to Plaintiffs’ Motion for Class
        Certification to be filed by
 4

 5           Plaintiffs’ motion for class certification (Dkt. No. 104) will be RENOTED to May 7,

 6   2021.

 7

 8           DATED this 23rd day of October 2020.

 9                                                        William M. McCool
                                                          Clerk of Court
10
                                                          s/Tomas Hernandez
11                                                        Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
